Filed with the Securities and Exchange Commission on December 13, 2013 1933 Act Registration File No.333-181202 1940 Act File No. 811-22708 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 16 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 18 [ X ] (Check appropriate box or boxes.) BROWN ADVISORY FUNDS (Exact Name of Registrant as Specified in Charter) 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(410) 537-5400 David M. Churchill, President and Principal Executive Officer Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Name and Address of Agent for Service) Copy to: Patrick W.D. Turley, Esq. Dechert LLP 1treet, NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to Completion—Dated December 13, 2013 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. BROWN ADVISORY JAPAN ALPHA OPPORTUNITIES FUND Prospectus March [], 2014 Institutional Shares (Ticker: B[]) Investor Shares (Ticker: B[]) Advisor Shares (Ticker: B[]) The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section This important section summarizes the Fund’s objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio manager, your account and other information. Additional Information About the Fund’s Principal Investment Strategies This section provides details about the Fund’s investment strategies. Table of Investment Terms Principal Risks This section provides details about the Fund’s principal investment risks. Management Review this section for information about Brown Advisory, LLC (the “Adviser”), Wellington Management Company, LLP (the “Sub-Adviser”) and the people who manage the Fund. Choosing a Share Class This section explains the differences between each class of shares and the applicable fees and sales charges. Your Account This section explains how shares are valued and how you can purchase and sell Fund shares. Distributions and Taxes This section provides details about dividends, distributions and taxes. Financial Highlights Review this section for details on selected financial statements of the Fund. Summary Section 1 Additional Information About the Fund’s Principal Investment Strategies 6 Table of Investment Terms 8 Principal Risks 9 Management 15 The Adviser 15 The Sub-Adviser 16 Portfolio Managers 16 Other Service Providers 16 Fund Expenses 16 Choosing a Share Class 18 Class Comparison 18 Rule 12b-1 Distribution Fees 19 Shareholder Service Fees 19 Additional Payments to Dealers 19 Your Account 21 How to Buy Shares 24 How to Sell Shares 28 Exchange Privileges 31 Account and Transaction Polices 32 Distributions and Taxes 36 Distributions 36 Taxes 36 Financial Highlights 38 Table of Contents - Prospectus Summary Section – Brown Advisory Japan Alpha Opportunities Fund Summary Section Brown Advisory Japan Alpha Opportunities Fund Institutional Shares (Ticker: B[]) Investor Shares (Ticker: B[]) Advisor Shares (Ticker: B[]) Investment Objective The Brown Advisory Japan Alpha Opportunities Fund (the “Fund”) seeks to achieve total return by investing principally in equity securities of companies which are domiciled in or exercise the predominant part of their economic activity in Japan. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None None None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None None Redemption Fee (as a % of amount redeemed on shares held for 14 days or less) 1.00% 1.00% 1.00% Exchange Fee (as a % of amount exchanged on shares held for 14 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution (12b-1) Fees None None 0.25% Shareholder Servicing Fees None 0.15% 0.15% Other Expenses (1) 0.20% 0.20% 0.20% Acquired Fund Fees and Expenses (2) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.21% 1.36% 1.61% “Other Expenses” are based on estimated amounts for the current fiscal year. “Acquired Fund Fees and Expenses” are indirect fees and expenses that the Fund incurs from investing in the shares of other mutual funds, including money market funds and exchange traded funds. Table of Contents - Prospectus 1 Summary Section – Brown Advisory Japan Alpha Opportunities Fund Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Institutional Shares Investor Shares Advisor Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.No portfolio turnover rate is provided for the Fund because the Fund has not completed its first fiscal year as of the date of this Prospectus. Principal Investment Strategies Under normal conditions, the Brown Advisory Japan Alpha Opportunities Fund seeks to achieve its investment objective by investing at least 80% of the value of its net assets (plus any borrowings for investment purposes) in equity securities of companies which are domiciled in or exercise the predominant part of their economic activity in Japan. In determining whether a company is domiciled in or exercises the predominant part of its economic activity in Japan, the Fund will consider any one of the following four factors when making its determination: (i) country of organization; (ii) primary securities trading market; (iii) location of assets; or (iv) country where the company derives at least half of its revenue or profits. The Fund may purchase equity securities of companies of any size capitalization.Equity securities in which the Fund may invest include common stock, preferred stock, equity-equivalent securities such as stock futures contracts or convertible securities, equity options, other investment companies, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”). The Fund may invest up to 20% of its net assets in securities of companies that are established or operating in countries outside of Japan, which may include less developed and emerging markets countries as well as other developed market countries. The Fund may utilize options, futures contracts, currency forwards, swaps and options on futures. These investments will typically be made for investment purposes consistent with the Fund’s investment objective and may also be used to mitigate or hedge risks within the portfolio or for the temporary investment of cash balances.Currency exposure will typically be hedged using forwards.The Fund may also opportunistically reduce equity exposure using futures contracts. In addition, the Fund may invest in participatory notes which are instruments that are used to replicate the performance of certain underlying issuers and markets. By investing in derivatives, the Fund attempts to achieve the economic equivalence it would achieve if it were to invest directly in the underlying security.Investments in derivatives may be counted towards the Fund’s 80% investment policy if they have economic characteristics similar to the other investments that are included in the Fund’s 80% investment policy. The Fund may sell its portfolio securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Table of Contents - Prospectus 2 Summary Section – Brown Advisory Japan Alpha Opportunities Fund In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its investment objective and principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents.A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.The following are the principal risks that could affect the value of your investment: ● Foreign Securities Risk.The Fund may invest in foreign securities and is subject to risks associated with foreign markets, such as adverse political, social and economic developments, accounting standards or governmental supervision that is not consistent with that to which U.S. companies are subject, limited information about foreign companies, less liquidity in foreign markets and less protection to the shareholders in foreign markets. ● Japanese Securities Risk: Because a significant portion of the assets of the Fund are invested in Japanese securities, the Fund’s performance is expected to be impacted by the political, social and economic environment in Japan.As such, the Fund’s performance may be more volatile than the performance of funds that are more geographically diverse. ● Currency Risk:Investments in currencies, currency futures contracts, forward currency exchange contracts or similar instruments, as well as securities that are denominated in foreign currency, are subject to the risk that the value of a particular currency will change in relation to one or more other currencies.In addition, the Fund may engage in currency hedging transactions.Currency hedging transactions are subject to the risk that a result opposite expectations occurs (an expected decline turns into a rise and conversely) resulting in a loss to the Fund. ● New Fund Risk:The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Equity and General Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.The stock market may experience declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated.The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. ● ADR and GDR Risk.ADRs and GDRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. In a sponsored ADR arrangement, the foreign issuer assumes the obligation to pay some or all of the depositary’s transaction fees.Under an unsponsored ADR arrangement, the foreign issuer assumes no obligations and the depositary’s transaction fees are paid directly by the ADR holders.Because unsponsored ADR arrangements are organized independently and without the cooperation of the issuer of the underlying securities, available information concerning the foreign issuer may not be as current as for sponsored ADRs and voting rights with respect to the deposited securities are not passed through. GDRs can involve currency risk since, unlike ADRs, they may not be U.S. dollar-denominated. ● ETF Risk. ETFs may trade at a discount to the aggregate value of the underlying securities and frequent trading of ETFs by the Fund can generate brokerage expenses. Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual ETFs in which the Fund invests and these fees and expenses are in addition to the fees and expenses that Fund shareholders directly bear in connection with the Fund’s own operations. Table of Contents - Prospectus 3 Summary Section – Brown Advisory Japan Alpha Opportunities Fund ● REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. ● Derivatives Risk.The risks of investments in options, swaps, futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. ● Management Risk.The Fund may not meet its investment objective based on the Sub-Adviser’s success or failure to implement investment strategies for the Fund. ● Smaller and Medium Capitalization Company Risk.Securities of smaller and medium-sized companies may be more volatile and more difficult to liquidate during market down turns than securities of larger companies.Additionally the price of smaller companies may decline more in response to selling pressures. ● Emerging Markets Risk.The Fund may invest in emerging markets, which may carry more risk than investing in developed foreign markets.Risks associated with investing in emerging markets include limited information about companies in these countries, greater political and economic uncertainties compared to developed foreign markets, underdeveloped securities markets and legal systems, potentially high inflation rates, and the influence of foreign governments over the private sector. ● Credit Risk.The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities. Generally, investment risk and price volatility increase as a security’s credit rating declines. ● Liquidity Risk.Certain securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Fund would like. As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities. There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. ● Investments in Other Investment Companies Risk.Shareholders of the Fund will indirectly be subject to the fees and expenses of the other investment companies in which the Fund invests and these fees and expenses are in addition to the fees and expenses that Fund shareholders directly bear in connection with the Fund’s own operations. In addition, shareholders will be exposed to the investment risks associated with investments in the other investment companies. ● Valuation Risk.The prices provided by the Fund’s pricing services or independent dealers or the fair value determinations made by the valuation committee of the Adviser may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Performance Information Performance information for the Fund is not included because the Fund had not commenced operations prior to the date of this prospectus.Performance information will be available once the Fund has at least one calendar year of performance.Updated performance information is available online at www.brownadvisoryfunds.com or by calling 800-540-6807 (toll free). Table of Contents - Prospectus 4 Summary Section – Brown Advisory Japan Alpha Opportunities Fund Management Brown Advisory, LLC is the Fund’s investment adviser.Wellington Management Company, LLP is the Fund’s Sub-Adviser. Investment Sub-Adviser Portfolio Managers Wellington Management Company, LLP Kent M. Stahl, CFA and Gregg R. Thomas, CFA have served as Portfolio Managers since the Fund’s inception in March 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Brown Advisory Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 800-540-6807 (toll free).Investors who wish to purchase, exchange or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below. Type of Account Minimum Initial Investment Minimum Additional Investment Institutional Shares – Standard Accounts Investor Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Systematic Investment Plans Advisor Shares – Standard Accounts – Traditional and Roth IRA Accounts N/A – Accounts with Systematic Investment Plans – Qualified Retirement Plans N/A N/A Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Additional Information About the Fund’s Principal Investment Strategies Additional Information About the Fund’s Principal Investment Strategies Investment Objective The Brown Advisory Japan Alpha Opportunities Fund seeks to achieve total return by investing principally in equity securities of companies which are domiciled in or exercise the predominant part of their economic activity in Japan. Principal Investment Strategies Under normal conditions, the Brown Advisory Japan Alpha Opportunities Fund seeks to achieve its investment objective by investing at least 80% of the value of its net assets (plus any borrowings for investment purposes) in equity securities of companies which are domiciled in or exercise the predominant part of their economic activity in Japan.The Fund will provide shareholders with 60 days’ prior written notice if it changes its 80% investment policy. The Fund may purchase the securities of companies of any market capitalization.The Fund may invest in equity securities, which includes common stock, preferred stock, equity-equivalent securities such as convertible securities, stock futures contracts, equity options, other investment companies, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”), real estate investment trusts (“REITs”) and exchange traded funds (“ETFs”).The Fund may utilize options, currency forwards, swaps, futures contracts, options on futures and participatory notes. Currency exposure will typically be hedged using currency forwards.The Fund may also opportunistically reduce equity exposure using futures contracts.These investments will typically be made for investment purposes consistent with the Fund’s investment objective and may also be used to mitigate or hedge risks within the portfolio or for the temporary investment of cash balances. By investing in derivatives, the Fund attempts to achieve the economic equivalence it would achieve if it were to invest directly in the underlying security. The Fund may invest up to 20% of its net assets in securities of companies that are established or operating in countries outside of Japan which may include less developed countries as well as other developed market countries. The Sub-Adviser’s Investment Process The Sub-Adviser employs a “multiple sleeve structure,” which means the Fund has several components that are managed separately in different styles.The Fund seeks to obtain its objective by combining these different component styles in a single fund. For each component “sleeve,” the Sub-Adviser has a distinct investment philosophy and analytical process to identify specific securities for purchase or sale based on internal, proprietary research.Each component sleeve tends to be flexible, opportunistic, and total return-oriented such that the aggregate portfolio represents a wide range of investment philosophies, companies, industries and market capitalizations. Investment personnel for each component sleeve have complete discretion and responsibility for selection and portfolio construction decisions within their specific sleeve. The Sub-Adviser is responsible for selecting styles or approaches for component sleeves with a focus on combining complementary investment styles, monitoring the risk profile, strategically rebalancing the portfolio, and maintaining a consistent fund profile. In choosing prospective investments, the Sub-Adviser analyzes a number of factors, such as business environment, management quality, balance sheet, income statement, anticipated earnings, expected growth rates, revenues, dividends and other related measures of value. Table of Contents - Prospectus 6 Additional Information About the Fund’s Principal Investment Strategies Temporary Defensive Position In order to respond to adverse market, economic, political, or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its investment objective and its principal investment strategy and invest without limit in cash and prime quality cash equivalents such as prime commercial paper and other money market instruments. A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: ● Are willing to tolerate significant changes in the value of your investment; ● Are pursuing a long-term investment goal; ● Are willing to accept risk of market value fluctuation in the short-term; or ● Want an investment that focuses only on a particular country. The Fund may not be appropriate for you if you: ● Need regular income or stability of principal; ● Are pursuing a short-term investment goal or investing emergency reserves; or ● Cannot tolerate fluctuation in the value of your investments. Table of Contents - Prospectus 7 Table of Investment Terms Table of Investment Terms Set forth below are terms specific to certain of the Fund’s principal investments. Brown Advisory Japan Alpha Opportunities Fund Equity Security(1) ü Currency Transactions(2) ü ADRs and GDRs(3) ü ETFs(4) ü Market Capitalization(5) ü Company Fundamentals(6) ü Price/Earnings Ratio(7) ü Price/Sales Ratio(8) ü Price/Cash Flow Ratio(9) ü Derivative(10) ü Equity Security means an equity or ownership interest in a company including common and preferred stock, warrants and securities convertible into common and preferred stock, and listed American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”). Currency transactions include the purchase and sale of currencies to facilitate securities transactions and forward currency contracts, which are used to hedge against changes in currency exchange rates. ADRs and GDRs typically are issued by a U.S. bank or trust company and evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets. ETFs are types of mutual funds that trade like stocks on an exchange. ETFs are usually constructed to track an index, a commodity, or a basket of assets like an index fund. Market Capitalization means the value of a company’s common stock in the stock market. Company Fundamentals means factors reflective of a company’s financial condition including balance sheets and income statements, asset history, earnings history, product or service development and management productivity. Price/Earnings Ratio means the price of a stock divided by the company’s earnings per share. Price/Sales Ratio means the amount an investor is willing to pay for a dollar of revenue. Price/Cash Flow Ratio means the price of a stock divided by free cash flow per share. Derivatives are financial contracts, the value of which depends on, or is derived from, the value of an underlying asset, reference rate or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, commodities, and related indexes.Examples of derivative instruments include options contracts, futures contracts, options on futures contracts, participatory notes and swap agreements (including, but not limited to, credit default swaps).The Fund typically will use derivatives as a substitute for taking a position in the underlying asset or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk or currency risk.The Sub-Adviser may decide not to employ any of these strategies and there is no assurance that any derivatives strategy used by the Fund will succeed. Table of Contents - Prospectus 8 Principal Risks Principal Risks An investment in the Fund is subject to one or more of the principal risks identified in the following table.The identified principal risks are discussed in more detail in the disclosure that immediately follows the table. Brown Advisory Japan Alpha Opportunities Fund ADRs and GDRs Risk ü Convertible Securities Risk ü Currency Risk ü Derivatives Risk ü Equity and General Market Risk ü ETF Risk ü Foreign Securities/Emerging Markets Risk ü Japanese Securities Risk ü Management Risk ü Medium Capitalization Company Risk ü New Fund Risk ü Smaller Company Risk ü As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program.The following provides additional information regarding the principal risks that could affect the value of your investment: American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”) Risk ADRs and GDRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. In a sponsored ADR arrangement, the foreign issuer assumes the obligation to pay some or all of the depositary’s transaction fees.Under an unsponsored ADR arrangement, the foreign issuer assumes no obligations and the depositary’s transaction fees are paid directly by the ADR holders.Because unsponsored ADR arrangements are organized independently and without the cooperation of the issuer of the underlying securities, available information concerning the foreign issuer may not be as current as for sponsored ADRs and voting rights with respect to the deposited securities are not passed through. GDRs can involve currency risk since, unlike ADRs, they may not be U.S. dollar-denominated. Convertible Securities Risk A convertible security is a bond, debenture, note, preferred stock, right, warrant or other security that may be converted into or exchanged for a prescribed amount of common stock or other security of the same or a different issuer or cash within a particular period of time at a specified price or formula.A convertible security generally entitles the holder to receive interest paid or accrued on debt securities or the dividend paid on preferred stock until the convertible security matures or is redeemed, converted or exchanged.Before conversion, convertible securities generally have characteristics similar to both debt and equity securities.Convertible securities ordinarily provide a stream of income with generally higher yields than those of common stock of the same or similar issuers.Convertible securities generally rank senior to common stock in a corporation’s capital structure but are usually subordinated to comparable nonconvertible proportionate securities. Table of Contents - Prospectus 9 Principal Risks Convertible securities generally do not participate directly in any dividend increases or decreases of the underlying securities although the market prices of convertible securities may be affected by any dividend changes or other changes in the underlying securities.The Fund’s investments in convertible securities may subject the Fund to the risks that prevailing interest rates, issuer credit quality and any call provisions may affect the value of the Fund’s convertible securities.Rights and warrants entitle the holder to buy equity securities at a specific price for a specific period of time.Rights typically have a substantially shorter term than do warrants.Rights and warrants may be considered more speculative and less liquid than certain other types of investments in that they do not entitle a holder to dividends or voting rights with respect to the underlying securities nor do they represent any rights in the assets of the issuing company.Rights and warrants may lack a secondary market. Currency Risk The Fund’s direct and indirect exposure to foreign currencies subjects the Fund to the risk that those currencies will decline in value relative to the U.S. Dollar, which would cause a decline in the U.S. value of the holdings of the Fund. Currency rates in foreign countries may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates and the imposition of currency controls or other political, economic and tax developments in the U.S. or abroad. Derivatives Risk Derivatives are financial instruments that have a value which depends upon, or derived from, a reference asset, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies.Derivatives may result in investment exposures that are greater than their cost would suggest; in other words, a small investment in a derivative may have a large impact on the Fund’s performance.The successful use of derivatives generally depends on the manager’s ability to predict market movements. The Fund may use derivatives in various ways.The Fund may use derivatives as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes; under such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and the Fund’s investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics.The Fund may use derivatives to hedge (or reduce) its exposure to a portfolio asset or risk.The Fund may use derivatives for leverage.The Fund may also use derivatives to manage cash. Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks.The Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other Principal Risks to which the Fund is exposed, as described below.Certain of the different risks to which the Fund might be exposed due to its use of derivatives include the following: Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains. Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security. Volatility Risk is the risk that, because the Fund may use some derivates that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments as they may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable. Table of Contents - Prospectus 10 Principal Risks Segregation Risk is the risk associated with any requirement, which may be imposed on the Fund, to segregate assets or enter into offsetting positions in connection with investments in derivatives.Such segregation will not limit the Fund’s exposure to loss, and the Fund may incur investment risk with respect to the segregated assets to the extent that, but for the applicable segregation requirement, the Fund would sell the segregated assets. Equity and General Market Risk The Fund’s investments in equity securities may subject the Fund to volatility and the following risks: ● prices of stock may fall over short or extended periods of time; ● cyclical movements of the equity market may cause the value of the Fund’s securities to fluctuate drastically from day to day; and ● individual companies may report poor results or be negatively affected by industry and or economic trends and developments. In general, stock values are affected by activities specific to the company as well as general market, economic and political conditions.The net asset value (“NAV”) of the Fund and investment return will fluctuate based upon changes in the value of its portfolio securities.The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value.Other general market risks include: ● the market may not recognize what the Sub-Adviser believes to be the true value or growth potential of the stocks held by the Fund; ● the earnings of the companies in which the Fund invests will not continue to grow at expected rates, thus causing the price of the underlying stocks to decline; ● the smaller a company’s market capitalization, the greater the potential for price fluctuations and volatility of its stock due to lower trading volume for the stock, less publicly available information about the company and less liquidity in the market for the stock.The potential for price fluctuations in the stock of a medium capitalization company may be greater than that of a large capitalization company; ● the Sub-Adviser’s judgment as to the growth potential or value of a stock may prove to be wrong; and ● a decline in investor demand for the stocks held by the Fund also may adversely affect the value of the securities. ETF Risk Investments in ETFs (which may, in turn, invest in equities, bonds, and other financial vehicles) may involve duplication of certain fees and expenses.By investing in an ETF, the Fund becomes a shareholder of that ETF.As a result, Fund shareholders indirectly bear their proportionate share of the ETF’s fees and expenses which are paid by the Fund as a shareholder of the ETF.These fees and expenses are in addition to the fees and expenses that Fund shareholders directly bear in connection with the Fund’s own operations.If the ETF fails to achieve its investment objective, the Fund’s investment in the ETF may adversely affect the Fund’s performance.In addition, because ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange, (1) the Fund may acquire ETF shares at a discount or premium to their NAV and (2) ETFs are subject to brokerage and other trading costs, which could result in greater expenses to the Fund.Finally, because the value of ETF shares depends on the demand in the market, the Adviser may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting the Fund’s performance. Table of Contents - Prospectus 11 Principal Risks Foreign Securities/Emerging Market Risk Because the Fund invests in foreign securities, ADRs and GDRs, an investment in the Fund will have the following additional risks: ● foreign securities may be subject to greater fluctuations in price than securities of U.S. companies because foreign markets may be smaller and less liquid than U.S. markets; ● changes in foreign tax laws, exchange controls, investment regulations and policies on nationalization and expropriation as well as political instability may affect the operations of foreign companies and the value of their securities; ● fluctuations in currency exchange rates and currency transfer restitution may adversely affect the value of the Fund’s investments in foreign securities, which are denominated or quoted in currencies other than the U.S. dollar; ● foreign securities and their issuers are not subject to the same degree of regulation as U.S. issuers regarding information disclosure, insider trading and market manipulation.There may be less publicly available information on foreign companies and foreign companies may not be subject to uniform accounting, auditing, and financial standards as are U.S. companies; ● foreign securities registration, custody and settlements may be subject to delays or other operational and administrative problems; ● certain foreign brokerage commissions and custody fees may be higher than those in the United States; ● dividends payable on the foreign securities contained in the Fund’s portfolio may be subject to foreign withholding taxes, thus reducing the income available for distribution to the Fund’s shareholders; and ● prices for stock or ADRs may fall over short or extended periods of time. Because the Fund invests in emerging markets, an investment in the Fund will have the following additional risks: ● information about the companies in emerging markets is not always readily available; ● stocks of companies traded in emerging markets may be less liquid and the prices of these stocks may be more volatile than the prices of the stocks in more established markets; ● greater political and economic uncertainties exist in emerging markets than in developed foreign markets; ● the securities markets and legal systems in emerging markets may not be well developed and may not provide the protections and advantages of the markets and systems available in more developed countries; ● very high inflation rates may exist in emerging markets and could negatively impact a country’s economy and securities markets; ● emerging markets may impose restrictions on the Fund’s ability to repatriate investment income or capital and thus, may adversely affect the operations of the Fund; Table of Contents - Prospectus 12 Principal Risks ● certain emerging markets impose constraints on currency exchange and some currencies in emerging markets may have been devalued significantly against the U.S. dollar; ● governments of some emerging markets exercise substantial influence over the private sector and may own or control many companies.As such, governmental actions could have a significant effect on economic conditions in emerging markets, which, in turn, could affect the value of the Fund’s investments; and ● emerging markets may be subject to less government supervision and regulation of business and industry practices, stock exchanges, brokers and listed companies. ADR and GDR investments may subject the Fund to the same risks as direct investments in foreign companies. For these and other reasons, the prices of securities in emerging markets can fluctuate more significantly than the prices of securities of companies in developed countries.The less developed the country, the greater affect these risks may have on your investment in the Fund, and as a result, an investment in the Fund may exhibit a higher degree of volatility than either the general domestic securities market or the securities markets of developed foreign countries. Japanese Securities Risk The Japanese economy has in the past been negatively affected at times by government intervention and protectionism, an unstable financial services sector, a heavy reliance on international trade, and natural disasters.Some of these factors, as well as other adverse political developments, increases in government debt, and changes to fiscal, monetary, or trade policies, may negatively affect the Japanese markets and thus harm the Fund’s performance. Liquidity Risk Certain securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Sub-Adviser would like.As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. Management Risk Management risk describes the Fund’s ability to meet its investment objectives based on the Sub-Adviser’s success or failure at implementing investment strategies for the Fund. The value of your investment is subject to the effectiveness of the Sub-Adviser’s research, analysis and asset allocation among portfolio securities.If the Sub-Adviser’s investment strategies do not produce the expected results, your investment could be diminished. Medium Capitalization Company Risk Medium Capitalization company stocks may have greater fluctuations in price than the stocks of large companies.Further, stocks of mid-sized companies could be more difficult to liquidate during market downturns compared to larger, more widely traded companies.Medium Capitalization companies may have limited product lines or resources and may be dependent upon a particular market niche. New Fund Risk There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Table of Contents - Prospectus 13 Principal Risks Smaller Company Risk If the Fund invests in smaller companies, an investment in the Fund may have the following additional risks: ● analysts and other investors typically follow these companies less actively and therefore information about these companies is not always readily available; ● securities of many smaller companies are traded in the over-the-counter markets or on a regional securities exchange potentially making them thinly traded, less liquid and their prices more volatile than the prices of the securities of larger companies; ● changes in the value of smaller company stocks may not mirror the fluctuation of the general market; and ● more limited product lines, markets and financial resources make these companies more susceptible to economic or market setbacks. For these and other reasons, the prices of smaller capitalization securities can fluctuate more significantly than the securities of larger companies.The smaller the company, the greater effect these risks may have on that company’s operations and performance.As a result, an investment in the Fund may exhibit a higher degree of volatility than the general domestic securities market. Other Practices/Risks The Fund’s portfolio securities may be loaned to brokers, dealers and financial institutions, provided that such loans comply with the collateralization and other requirements of the securities lending agreement, the Fund’s policies and applicable government regulations. The Fund will be responsible for risks associated with the investment of cash collateral, including the risk of a default by the issuer of a security in which cash collateral has been invested. If that occurs, the Fund may incur additional costs in seeking to obtain the collateral or may lose the amount of the collateral investment. The Fund may also lose money if the value of the investments purchased with cash collateral decreases. Table of Contents - Prospectus 14 Management Management The Fund is a series of Brown Advisory Funds (the “Trust”).The business of the Trust and the Fund is managed under the oversight of the Board of Trustees (the “Board”).The Board meets periodically to review the Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Fund.Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Fund’s Statement of Additional Information (“SAI”). The Adviser Brown Advisory, LLC.The Fund’s Adviser is Brown Advisory, LLC, 901 South Bond Street, Suite 400, Baltimore, Maryland 21231.The Adviser does business under the name of Brown Advisory.The Adviser is a wholly-owned subsidiary of Brown Advisory Management, LLC, a Maryland limited liability company.Brown Advisory Management, LLC is controlled by Brown Advisory Incorporated, a holding company incorporated under the laws of Maryland in 1998.The Adviser and its affiliates (“Brown”) have provided investment advisory and management services to clients for over 10 years. As of September 30, 2013, Brown had approximately $42 billion in assets under management and advisement in both discretionary and non-discretionary accounts. The Adviser receives an advisory fee from the Fund at an annual rate of the Fund’s average daily net assets, as shown below: Annual Advisory Fee Brown Advisory Japan Alpha Opportunities Fund 1.00% The Fund had not commenced operations prior to the date of this prospectus. A discussion describing the Board’s approval of the Investment Advisory Agreement between the Adviser and the Trust with respect to the Fund and the Investment Sub-Advisory Agreement between the Adviser and the Sub-Adviser will be available in the Fund’s Annual Report to Shareholders dated June 30, 2014. The Adviser also provides certain business management services to the Fund pursuant to a separate Business Management Agreement.Pursuant to the Business Management Agreement, the Adviser supervises all aspects of the management and operations of the Fund, which includes monitoring the Fund’s relationships with third-party service providers to the Fund and other related business management services.For these services, the Fund pays the Adviser a fee of 0.05% of its average daily net assets. The Trust and Adviser have applied to the Securities and Exchange Commission (“SEC”) for an exemptive order (the “Exemptive Order”) that would permit the Fund and the Adviser, subject to certain conditions and approval by the Board of Trustees, but without shareholder approval, to hire sub-advisers for the Fund, change the terms of particular agreements with sub-advisers or continue the employment of existing sub-advisers after events that would otherwise cause an automatic termination of a sub-advisory agreement (“Manager of Managers Arrangement”).Within 90 days of retaining a new sub-adviser, shareholders of the Fund will receive written notification of the change.The Fund’s sole shareholder has approved the Manager of Managers Arrangement. However, as of the date of this Prospectus, the Trust and Adviser have not yet received the Exemptive Order. Table of Contents - Prospectus 15 Management The Sub-Adviser Wellington Management Company, LLP (“Wellington Management” or the “Sub-Adviser”) is a Massachusetts limited liability partnership with principal offices at 280 Congress Street, Boston, Massachusetts 02210.Wellington Management is a professional investment counseling firm which provides investment services to investment companies, employee benefit plans, endowments, foundations, and other institutions.Wellington Management and its predecessor organizations have provided investment advisory services for over 80 years.As of September 30, 2013, Wellington Management had investment management authority with respect to approximately $798 billion in assets. Subject to the general oversight of the Board and the Adviser, the Sub-Adviser is directly responsible for making the investment decisions for the Fund. Portfolio Managers Wellington Management manages the Fund’s portfolio.Kent M. Stahl, CFA and Gregg R. Thomas, CFA are the portfolio managers for the Fund and are responsible for day-to-day management of the Fund’s portfolio. Kent M. Stahl, CFA is Senior Vice President and Director of Investments and Risk Management of Wellington Management, and he has served as Portfolio Manager of the Fund since its inception in March 2014.Mr. Stahl joined Wellington Management as an investment professional in 1998. Gregg R. Thomas, CFA is Vice President and Director of Risk Management of Wellington Management, and he has served as Portfolio Manager of the Fund since its inception in March 2014.Mr. Thomas joined Wellington Management as an investment professional in 2002. The Fund’s SAI provides additional information about each Portfolio Manager’s compensation, other accounts managed by each Portfolio Manager and each Portfolio Manager’s ownership of shares in the Fund. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) provides certain fund administration, fund accounting and transfer agency services to the Fund. Quasar Distributors, LLC (the “Distributor”) serves as the Fund’s Distributor and principal underwriter in connection with the offering of the Fund’s shares.The Distributor may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem Fund shares.The Distributor is an affiliate of the Transfer Agent. U.S. Bank N.A. serves as custodian to the Fund.The Transfer Agent, the Distributor and U.S. Bank N.A. are affiliates. Fund Expenses In addition to the advisory fees discussed above, the Fund incurs other expenses such as custodian, transfer agency, interest, Acquired Fund Fees and Expenses and other customary Fund expenses.(Acquired Fund Fees and Expenses are indirect fees that the Fund incurs from investing in the shares of other investment companies.)The Adviser has contractually agreed to waive its fees and/or reimburse certain expenses (exclusive of any front-end or contingent deferred sales loads, taxes, interest, brokerage commissions, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization and extraordinary expenses) in order to limit the Total Annual Fund Operating Expenses to the amounts shown below of each Class’s average daily net assets through October 31, 2016. Table of Contents - Prospectus 16 Management Institutional Shares Investor Shares Advisor Shares Brown Advisory Japan Alpha Opportunities Fund 1.70% 1.85% 2.10% The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Board of Trustees, on behalf of the Fund, upon 60 days written notice to the Adviser.The contractual waivers and expense reimbursements may not be terminated by the Adviser without the consent of the Board of Trustees. The Adviser may recoup any waived amount from the Fund pursuant to this agreement if such reimbursement does not cause the Fund to exceed existing expense limitations and the reimbursement is made within three years after the year in which the Adviser incurred the expense. Table of Contents - Prospectus 17 Choosing a Share Class Choosing a Share Class Class Comparison The Brown Advisory Japan Alpha Opportunities Fund offers three classes of shares, Institutional Shares, Investor Shares and Advisor Shares, each designed for specific investors. The following is a summary of the differences between the three classes for the Fund: Institutional Shares Investor Shares Advisor Shares Eligible Shareholder (i) Investors who meet the investment minimum for Institutional Shares; (ii) Certain institutions(financial institutions, corporations, trusts, endowments, foundations, government entities, estates and religious and charitable organizations investing on their own behalf); (iii) Certain fund of funds; (iv) Certain pension plans whose sponsors and/or administrators have entered into arrangements with the Fund’s distributor; (v) Certain investors investing through omnibus accounts held by financial intermediaries that charge transaction fees and have entered into arrangements with the Fund’s distributor to offer Institutional Shares; (vi) Current and former trustees of the Fund; and (vii) Certain other investors that have been approved by the Fund. Notwithstanding the above, the Fund reserves the right to broaden or limit the eligible shareholders. (i) Investors who meet the investment minimum for Investor Shares; (ii) Certain investors investing through omnibus accounts held by financial intermediaries that do not charge transaction fees and have entered into arrangements with the Fund’s distributor to offer Investor Shares. (i) Investors who meet the investment minimum for Advisor Shares; (ii) Certain investors investing through omnibus accounts held by financial intermediaries that charge transaction fees and have entered into arrangements with the Fund’s distributor to offer Advisor Shares; and (iii) Certain retirement plans whose sponsors and/or administrators have entered into arrangements with the Fund’s distributor. Initial Sales Charge None None None Contingent Deferred Sales Charge None None None Redemption/ Exchange Fee 1.00% if shares are redeemed 14 days or less from purchase 1.00% if shares are redeemed 14 days or less from purchase 1.00% if shares are redeemed 14 days or less from purchase Ongoing distribution (12b-1) fees None None 0.25% of the class’ average daily net assets for the Fund Shareholder Service Fees None 0.15% of the Fund’s class’ average daily net assets. 0.15% of the Fund’s class’ average daily net assets. Table of Contents - Prospectus 18 Choosing a Share Class Institutional Shares Investor Shares Advisor Shares Annual Expenses Lowest expense ratio because there is no Rule12b-1 distribution/service fee or shareholder service fees. Higher fees than Institutional Shares because of shareholder service fees and lower fees than Advisor Shares because no Rule 12b-1 distribution/service fee. Highest expense ratio because of Rule 12b-1 distribution/service fee and shareholder service fees. Initial Minimum
